Rehearing denied January 21, 1930                        ON PETITION FOR REHEARING                              (283 P. 1119)
Counsel for defendant complains of the construction of a requested instruction wherein our former opinion we used the following language:
"The defendant requested the judge to charge the jury that it was the duty of the driver of the Chevrolet to have his car under such control that he could have stopped the same within the range of his vision."
We gave a general description of the instruction for brevity's sake. We thought that duty was implied by the requested instruction, which reads, in the part applicable to the question, as follows:
"If you find that a reasonably careful and prudent driver, under all of the conditions prevalent at the time this collision occurred, in the exercise of ordinary and reasonable care and caution, would have had his car under such control as to have been able to have stopped the same within the range of his vision, and if you further find that the driver of the car in which plaintiff was riding was not operating his car at such a rate of speed under the circumstances then existing so that he could stop said car within the range of his *Page 624 
vision, and by reason thereof, the collision occurred, then I instruct you that said driver is guilty of negligence, * * *"
We do not deem the language in reference to the request material to the question in the case.
The instruction given by the court and quoted in our former opinion plainly informed the jury as to the law pertaining to the duty of the driver of the automobile in which the plaintiff was riding at the time of the accident and is so plain that further discussion is unnecessary. See Murphy v. Hawthorne 118 Or. 319
(244 P. 79).
The petition for rehearing is denied.
REHEARING DENIED.